Citation Nr: 0103817	
Decision Date: 02/07/01    Archive Date: 02/15/01	

DOCKET NO.  99-23 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
disability compensation benefits in the amount of $16,830.69.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John R. Pagano, Counsel



INTRODUCTION

The veteran had honorable active military service from May 
1968 to May 1971.  

This matter arises from an October 1999 decision by the 
Department of Veterans Affairs (VA) Committee on Waivers and 
Compromises (COWC) at the St. Louis, Missouri, Regional 
Office (RO).  Therein, it was held that recovery of the 
indebtedness at issue would not violate the principles of 
equity and good conscience.  Following compliance with the 
procedural requirements set forth in 38 U.S.C.A. § 7105 (West 
1991), the case was forwarded to the Board of Veterans' 
Appeals (Board) for appellate consideration.  


FINDINGS OF FACT

1.  The veteran was incarcerated for conviction of a felony 
on April 3, 1998; he did not notify VA of his incarceration.  

2.  As the result of a computer match with the Bureau of 
Prisons, VA learned of the veteran's April 1998 incarceration 
for a felony; action was taken to reduce his disability 
compensation from the 100 percent rate to the 10 percent rate 
effective June 2, 1998, the 61st day of incarceration.  An 
overpayment of disability compensation benefits in the amount 
of $16,830.69 ensued. 

3.  The appellant's failure to report his incarceration for a 
felony was the sole cause of the overpayment at issue.  

4.  The veteran had been informed by VA on prior occasions 
that he was responsible for reporting his incarceration for a 
felony.  

5.  The failure of the appellant to report his incarceration 
for a felony despite his knowledge of the requirement to do 
so demonstrates an intent on his part to seek an unfair 
advantage with knowledge of the likely consequences, and also 
resulted in a subsequent monetary loss to the Government.  


CONCLUSION OF LAW

The creation of the overpayment of disability compensation 
benefits in the amount of $16,830.69 involved bad faith on 
the part of the appellant, and waiver of recovery of the 
overpayment is, therefore, precluded.  38 U.S.C.A. § 5302 
(West 1991); 38 C.F.R. §§ 1.963, 1.965 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that the appellant has not questioned the 
validity of the indebtedness at issue; instead, his 
contentions go to the question of his relative degree of 
fault in the creation of the debt, and his inability to repay 
the debt.  Because the appellant has not questioned the 
validity of the indebtedness, and because the Board is 
satisfied that the debt was properly created, that question 
need not be examined further.  See Schaper v. Derwinski, 
1 Vet. App. 430, 434 (1991).  

Also of note is that the RO considered the facts in this 
case, and concluded that the appellant had not demonstrated 
fraud, willful misrepresentation, or bad faith in the 
creation of the overpayment now at issue.  Notwithstanding 
this, however, the Board must render an independent 
determination in this regard.  See Ridings v. Brown, 6 Vet. 
App. 544, 546 (1994).  To this extent, there shall be no 
recovery of payments or overpayments of any benefits under 
any laws administered by the Secretary [of Veterans Affairs] 
when it is determined that recovery would be against equity 
and good conscience.  38 U.S.C.A. § 5302(a).  However, before 
the principles of equity and good conscience may afford 
waiver to an obligor, it must 

be established that the obligor was not guilty of bad faith 
in the creation of the overpayment.  See 38 U.S.C.A. 
§ 5302(c); 38 C.F.R. § 1.963(a).  Bad faith generally is an 
unfair or deceptive dealing by one who seeks to gain at 
another's expense; there need not be an actual fraudulent 
intent, but merely an intent to seek an unfair advantage with 
knowledge of the likely consequences and a subsequent loss to 
the Government.  See 38 C.F.R. § 1.965(b)(2).  The threshold 
question, then, is whether bad faith on the part of the 
appellant led to the overpayment at issue.

The facts in this case are as follows.  The veteran was 
granted disability compensation benefits at the 100 percent 
rate effective August 19, 1993.  A VA letter dated May 11, 
1995, informed the veteran of his entitlement at that rate, 
and of his responsibility to notify VA if he was incarcerated 
for a felony.  The veteran was incarcerated at that time, and 
his VA disability compensation benefits were reduced 
accordingly.  The veteran was notified of the reduction in 
his benefits effective the 61st day of his confinement by VA 
letter dated May 19, 1995.  Again, he was informed of his 
responsibilities regarding notification of his incarceration 
for a felony, and of the consequences if he failed to notify 
VA accordingly.  

The veteran again was incarcerated on April 3, 1998.  Despite 
his prior knowledge regarding his responsibility to report 
his incarceration to VA, he failed to do so.  It was only 
after a computer match between VA and the Bureau of Prisons 
that VA learned of the veteran's incarceration.  Pursuant to 
38 C.F.R. § 3.666(d) (2000), the veteran's disability 
compensation benefits were reduced from 100 percent to the 10 
percent rate effective June 2, 1998, the 61st day of his 
incarceration for conviction of a felony.  An overpayment of 
$16,830.69 ensued.

In view of the foregoing, the Board must conclude that the 
appellant failed to report his incarceration on April 3, 
1998, following his conviction for a felony with the intent 
to gain an unfair advantage.  Repeated notices by VA 
regarding the appellant's responsibilities to timely notify 
VA of such an incarceration, coupled 

with the appellant's failure to do so, leads the Board to the 
conclusion that the appellant's actions were intentional.  If 
so, they could be for no other purpose than to gain unfair 
advantage in his dealings with VA.  He was successful in this 
respect as evidenced by the ensuing overpayment.  Thus, the 
Board is compelled to find that the veteran was guilty of bad 
faith in the creation of the overpayment at issue.  

The Board's finding of bad faith precludes the granting of 
waiver of recovery of the overpayment of disability 
compensation benefits now at issue, notwithstanding the 
provisions of 38 C.F.R. § 1.965(a) regarding the standard of 
equity and good conscience.  See Farless v. Derwinski, 2 Vet. 
App. 555, 556-557 (1992).  

ORDER

Waiver of recovery of the overpayment of disability 
compensation benefits in the amount of $16,830.69 is denied.  



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

